  Case 18-22253         Doc 26     Filed 04/03/19 Entered 04/03/19 10:32:23              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-22253
         TRENECIA DRAKE

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/08/2018.

         2) The plan was confirmed on 11/06/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 02/26/2019.

         6) Number of months from filing to last payment: 3.

         7) Number of months case was pending: 8.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-22253       Doc 26        Filed 04/03/19 Entered 04/03/19 10:32:23                   Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                   $575.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                      $575.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $3.59
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                       $28.18
    Other                                                                  $3.23
TOTAL EXPENSES OF ADMINISTRATION:                                                                      $35.00

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim         Claim        Principal        Int.
Name                                 Class   Scheduled      Asserted      Allowed         Paid           Paid
AMERICAN FIRST FINANCE           Unsecured      1,605.00            NA            NA            0.00         0.00
AT&T SERVICES INC                Unsecured            NA       1,941.55      1,941.55           0.00         0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured            NA         732.00        732.00           0.00         0.00
CMRE FINANCE                     Unsecured          95.00           NA            NA            0.00         0.00
CMRE FINANCE                     Unsecured          95.00           NA            NA            0.00         0.00
CMRE FINANCE                     Unsecured          85.00           NA            NA            0.00         0.00
CMRE FINANCE                     Unsecured          80.00           NA            NA            0.00         0.00
COMMONWEALTH FINANCIAL           Unsecured         351.00           NA            NA            0.00         0.00
ENHANCED RECOVERY CO L           Unsecured      1,353.00            NA            NA            0.00         0.00
ENHANCED RECOVERY CO L           Unsecured         463.00           NA            NA            0.00         0.00
Mrs Bpo Llc                      Unsecured         987.00           NA            NA            0.00         0.00
NICOR GAS                        Unsecured            NA         191.14        191.14           0.00         0.00
NORTHWEST COLLECTORS             Unsecured      1,864.00            NA            NA            0.00         0.00
PRA RECEIVABLES MGMT             Unsecured         595.00        595.06        595.06           0.00         0.00
QUANTUM3 GROUP LLC               Unsecured            NA         637.20        637.20           0.00         0.00
SANTANDER CONSUMER DBA CHRY      Secured       16,900.00     18,522.27      18,522.27        434.46       105.54
SANTANDER CONSUMER DBA CHRY      Unsecured         806.00           NA            NA            0.00         0.00
T-MOBILE/T-MOBILE USA INC        Unsecured            NA       1,182.53      1,182.53           0.00         0.00
US DEPT OF EDUCATION             Unsecured     13,088.00     13,097.12      13,097.12           0.00         0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-22253         Doc 26      Filed 04/03/19 Entered 04/03/19 10:32:23                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $18,522.27            $434.46           $105.54
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $18,522.27            $434.46           $105.54

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $18,376.60                $0.00            $0.00


Disbursements:

         Expenses of Administration                                $35.00
         Disbursements to Creditors                               $540.00

TOTAL DISBURSEMENTS :                                                                          $575.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
